UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 1, 2011 Minden Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 000-54234 90-0610674 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) ank Drive, Minden, Louisiana 71055 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 371-4156 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 1, 2011, Minden Bancorp, Inc. (the “Company”) issued a press release announcing its results of operations for the three and six months ended June 30, 2011. For additional information, reference is made to the Company’s press release, dated August 1, 2011, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the Securities and Exchange Commission and shall not be deemed to be "filed" for any purpose except as shall be expressly set forth by specific reference to such filing in other filings of the Company into which it may be incorporated. Item 9.01 Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits. The following exhibit is filed herewith. Exhibit Number Description Press release regarding the results of operations and financial condition dated August 1, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MINDEN BANCORP, INC. Date: August 1, 2011 By: /s/ Jack E. Byrd, Jr. Jack E. Byrd, Jr. Chairman, President and Chief Executive Officer
